Exhibit 10.4

MASTER PORTING AGREEMENT

     This Master Porting Agreement (this “Agreement”) is made effective as of
July 27, 2001 (the “Effective Date”) by and between HIGH SPEED NET SOLUTIONS,
INC., d/b/a Summus, a Florida corporation located at 434 Fayetteville Street
Mall, Suite 600, Raleigh, NC 27601, U.S.A. (“HSNS”) and SAMSUNG ELECTRONICS
AMERICA, a corporation located at 105 Challenger Road, Ridgefield Park, NJ
07660, U.S.A. (“Samsung”).

     WHEREAS, HSNS has developed certain proprietary data compression technology
and solutions;

     WHEREAS, Samsung has developed and/or markets and sells certain products
that could utilize such data compression technology and solutions; and

     WHEREAS, Samsung desires to have, and HSNS agrees to make, certain of
HSNS’s technology available for certain of Samsung’s products.

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
HSNS and Samsung agree as follows:



1.   DEFINITIONS   1.1   “Confidential Information” means information that the
disclosing party designates as confidential or which, under the circumstances
surrounding disclosure, ought to be treated as confidential. Confidential
Information includes, without limitation: (i) trade secrets relating to the
disclosing party’s product plans, designs, costs, prices and names, finances,
marketing plans, business opportunities, personnel, research and development,
and know-how; (ii) the HSNS Technology; (iii) the Samsung Technology;
and (iv) the terms, conditions and existence of this Agreement. “Confidential
Information” shall not include information that the receiving party can
demonstrate through competent evidence: (a) is or becomes generally available to
the public other than as a result of unauthorized disclosure by the receiving
party; (b) is known and has been reduced to tangible form by the receiving party
at the time of disclosure and is not subject to restriction; (c) that is
independently developed by the receiving party without the use of or reference
to any Confidential Information from the disclosing party; (d) is lawfully
obtained from a third party that has the right to make such disclosure; or
(e) is made generally available by the disclosing party without restriction on
disclosure. For the purpose of the foregoing exceptions, disclosures which are
specific as to engineering and design practices and techniques, products,
software, operating parameters and know-how shall not be deemed to be within the
foregoing exceptions merely because they are embraced by general disclosures
which are in the public domain or in the possession of the receiving party.

 

  Page 1 of 16  



--------------------------------------------------------------------------------





    In addition, any combination of features shall not be deemed to be within
the foregoing exceptions merely because individual features thereof are in the
public domain or in the possession of the receiving party, but only if the
combination itself and its principle of operation are in the public domain or in
the possession of the receiving party. When Confidential Information is
disclosed in written or other tangible form, it shall be clearly marked with a
legend identifying it as confidential. Also, if disclosed in oral or intangible
form, Confidential Information shall be identified as confidential in accordance
with the terms of the applicable Services Schedule.   1.2   “Deliverables” means
all various beta and final versions of a Ported Object, supporting
documentation, and work product resulting from the Services, set forth in the
applicable Services Schedule.   1.3   “Derivative Technology” means: (i) for
copyrightable or copyrighted material, any translation (including translation
into other computer languages), portation, modification, correction, addition,
extension, upgrade, improvement, compilation, abridgment or other form in which
an existing work may be recast, transformed or adapted; (ii) for patentable or
patented material, any improvement thereon; and (iii) for material which is
protected by trade secret, any new material derived from such existing trade
secret material, including new material which may be protected by copyright,
patent and/or trade secret.   1.4   “Error(s)” means defect(s) in a Deliverable
which prevent it from performing in accordance with the Specifications and/or a
Severity Level 1, 2 or 3 error, as such errors are defined in Exhibit A.   1.5  
“HSNS Technology” means HSNS’s proprietary technology, which is to be applied to
a Port, the Specifications, and the Deliverables, and associated development and
testing tools, testing strategy, and documentation and user guides as set forth
on any Services Schedule.   1.6   “Independent Contractor” means any third party
consultant, independent contractor, or temporary employee, of a party hereto,
under written agreement with a party hereto to develop, complete, or assist with
a Port under this Agreement or any Services Schedule, where such written
agreement is consistent with the terms and conditions of this Agreement
including, but not limited to, Sections 4 and 6.   1.7   “Port” means the
modification and/or optimization of existing software to run on a specific
processor in a specific operating environment and meet specific requirements.  
1.8   “Ported Object” means the object code or library resulting from a Port.  
1.9   “Porting Team” means the specific facility, development tools, and
personnel required to complete a Port. Personnel assigned to a Porting Team may
include solely HSNS personnel or both HSNS and Samsung personnel as determined
by the parties and set forth in the applicable Services Schedule.

 

  Page 2 of 16  



--------------------------------------------------------------------------------





1.10   “Product” means a specific Samsung consumer product, family of products,
or a specific Samsung processor.   1.11   “Requirements” means the requirements
for the Services, as set forth in any Services Schedule attached hereto.   1.12
  “Samsung Technology” means Samsung’s proprietary technology, including,
without limitation, any Product, which is the specific target of a Port as set
forth on any Services Schedule.   1.13   “Services” means (i) the design,
development and testing services applicable to the Ported Object(s) and relevant
documentation in accordance with the Specifications and (ii) the delivery of the
Deliverables, as set forth in any Services Schedule.   1.14   “Services
Schedule” means each schedule that may be attached hereto from time to time
pursuant to Section 2.1, which sets forth the Services, Requirements, and
Specifications for a specific Port.   1.15   “Specifications” means the flow
down specification interpretations of the Requirements as they apply to the
specific modifications, optimizations, parameterizations, and interfaces
required in the Ported Object(s) to meet the Requirements, as set forth in any
Services Schedule. Specifications are also the baselines against which testing
will be performed.   2.   DEVELOPMENT   2.1.   Services Schedule.  In the event
that the parties hereto shall reach agreement with respect to a particular Port,
a Services Schedule for said Port shall be attached to this Agreement and the
two shall collectively, independent from other Services Schedules, constitute
the entire agreement for the specific Port. No Services Schedule shall be
attached to this Agreement without first being executed by the parties hereto.
To the extent that any terms set forth in a Services Schedule shall conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise specifically set forth in the Services Schedule.   2.2
  Services. HSNS hereby agrees to provide the Services for Samsung, as set forth
in each Services Schedule attached hereto.   2.3   Porting Team. HSNS shall
provide the facilities and assign personnel to each Porting Team under a
Services Schedule. Samsung shall provide the development tools and, to the
extent requested or required by HSNS, personnel to the Porting Team under a
Services Schedule.   2.4   Acceptance.



  2.4.1 For software code Deliverables under any Services Schedule, Samsung
shall evaluate the beta and final version of each Deliverable and shall submit a
written acceptance or rejection to HSNS within twenty (20) business days after
Samsung’s receipt of the beta version of the Deliverables and thirty (30) days
after receipt of the final version of the Deliverables. Acceptance shall

 

  Page 3 of 16  



--------------------------------------------------------------------------------





  be in writing, and Samsung shall not unreasonably withhold its acceptance. If
Samsung identifies Errors in any Deliverable prior to acceptance, then the
applicable Porting Team shall correct such Errors within fourteen (14) days
following receipt of notice thereof during acceptance testing for the particular
Deliverable and within the time specified in Exhibit A with respect to Errors
discovered after acceptance testing for the Deliverables.     2.4.2 For
documentation or report Deliverables under any Services Schedule, Samsung shall
evaluate each version of such Deliverable. In the event that it requires
corrections, Samsung shall specify the corrections needed and the applicable
Porting Team shall deliver an amended version of such documentation within five
(5) business days.     2.4.3 If the applicable Porting Team fails to deliver any
Deliverable within the dates specified in the applicable Services Schedule and
if any Errors discovered before acceptance cannot be eliminated in the
correction period specified in Sections 2.4.1 and 2.4.2 above, then Samsung may,
at its option: (i) extend the correction period or (ii) suspend its performance
and/or terminate such Services Schedule for cause pursuant to Section 8.3,
provided, however, that Samsung need not provide HSNS the cure period specified
in Section 8.3.



2.5   Design Review and Specifications Changes.  HSNS understands that there may
be additions, deletions or other changes that may affect the Requirements at any
time during the term of this Agreement. In the event that HSNS is requested by
Samsung or required to perform services beyond those, which are specifically set
forth in a Services Schedule, any such additional services and a compensation
schedule therefor shall be mutually agreed upon by the parties in writing prior
to the provision of said services. Said mutually agreed upon writing shall be an
amendment to the pertinent Services Schedule and appended thereto, and the
services set forth therein shall be deemed to be Services as the term is used in
this Agreement.   3.   PAYMENT FOR SERVICES   3.1   Payments. Except as
otherwise expressly provided in a payment schedule attached to an applicable
Services Schedule, HSNS shall submit to Samsung an invoice, on a monthly basis,
describing the Services performed in connection with each Port, individually,
and, where applicable, costs incurred, for each preceding month, and Samsung
shall pay each such invoice within thirty (30) days of receipt.   3.2   Payment
upon Termination. In the event any Services Schedule, or this Agreement, is
terminated by Samsung pursuant to Section 8 of this Agreement, including a
termination under Section 2.4.3 above, HSNS shall be compensated for all fees
and costs incurred for actual work performed under each terminated Services
Schedule(s) prior to the date HSNS receives notice of such termination.
Additionally, HSNS shall be reimbursed for any and all non-cancelable third
party obligations related to such terminated Services Schedule(s) that are
incurred prior to HSNS’s receipt of notice of such termination, provided that
HSNS shall

 

  Page 4 of 16  



--------------------------------------------------------------------------------





    use its best efforts to mitigate same. Any funds paid by Samsung to HSNS,
which shall be shown by Samsung to be unearned at the date of termination, shall
be returned to Samsung within thirty (30) days of any Services Schedule
termination. Certain Services of HSNS may require greater utilization of
resources at the outset such that compensation based on a percentage of the
Services completed prior to HSNS completing the full Services set forth in a
Services Schedule would work to the detriment of HSNS. Accordingly, the parties
agree that in the event of early termination by Samsung, compensation for
partially completed Services shall be made on a time and materials basis.   4.  
OWNERSHIP RIGHTS   4.1   HSNS.



  4.1.1 HSNS shall own all right, title, and interest in and to all HSNS
Technology, HSNS Confidential Information, all Derivative Technology created
from, based on, or related to any of the foregoing, by whomever made, and all
intellectual property rights thereto. In the event that any Samsung personnel
make a contribution to the HSNS Technology, HSNS Confidential Information, or
any Derivative Technology created from, based on, or related to any of the
foregoing, including, without limitation, all rights in and to any inventions
and designs embodied in any of the foregoing (collectively, a “Samsung
Contribution”), Samsung shall assign, and hereby does assign, its entire right,
title, and interest in and to each Samsung Contribution to HSNS.     4.1.2
Samsung agrees to assist HSNS, or HSNS’s designee, at HSNS’s expense, to obtain
and from time to time enforce and defend HSNS’s rights in and to each Samsung
Contribution, and any copyrights, patents or other intellectual property rights
relating thereto, in any and all countries, and to execute all documents
reasonably necessary for HSNS to do so.     4.1.3 Samsung agrees that if HSNS is
unable, because of Samsung’s unavailability, dissolution, or for any other
reason, to secure any Samsung signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering any Samsung Contribution, then Samsung hereby irrevocably designates
and appoints HSNS and HSNS’s duly authorized officers and agents as Samsung’s
agent and attorney-in-fact, to act for and in Samsung’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents and copyright
registrations thereon with the same legal force and effect as if executed by
Samsung.



4.2   Samsung.



  4.2.1 Samsung shall own all right, title, and interest in and to all Samsung
Technology, Samsung Confidential Information, the Products, all Derivative
Technology created from, based on, or related to any of the foregoing, by
whomever made, and all intellectual property rights related thereto. In the
event that any HSNS personnel make a contribution to the Samsung

 

  Page 5 of 16  



--------------------------------------------------------------------------------





  Technology, Samsung Confidential Information, the Products, or any Derivative
Technology created from, based on, or related to any of the foregoing,
including, without limitation, all rights in and to any inventions and designs
embodied in any of the foregoing (collectively, an “HSNS Contribution”), HSNS
shall assign, and hereby does assign, its entire right, title, and interest in
and to each HSNS Contribution to Samsung.     4.2.2 HSNS agrees to assist
Samsung, or Samsung’s designee, at Samsung’s expense, to obtain and from time to
time enforce and defend Samsung’s rights in and to each HSNS Contribution, and
any copyrights, patents or other intellectual property rights relating thereto,
in any and all countries, and to execute all documents reasonably necessary for
Samsung to do so.     4.2.3 HSNS agrees that if Samsung is unable, because of
HSNS’s unavailability, dissolution, or for any other reason, to secure any HSNS
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering any HSNS Contribution, then
HSNS hereby irrevocably designates and appoints Samsung and Samsung’s duly
authorized officers and agents as HSNS’s agent and attorney-in-fact, to act for
and in HSNS’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents and copyright registrations thereon with the same legal force and effect
as if executed by HSNS.



4.3   Limited License.



  4.3.1 HSNS hereby grants Samsung a non-exclusive, non-transferable,
non-sublicensable, fully paid, royalty free license to use the Deliverables
solely for evaluation and acceptance testing purposes pursuant to the terms of,
and for the time periods specified in, Sections 2.4.1 and 2.4.2 herein or at
such time periods as set forth in an appropriate Services Schedule.     4.3.2
HSNS shall retain all right, title, and interest in and to any Deliverable, in
whatever form, and all intellectual property rights thereto, all copies thereof
by whomever made, and all related documentation and materials.     4.3.3 Samsung
agrees that it and its employees, consultants, agents and representatives will
not directly or indirectly (i) disassemble, decompile or otherwise reverse
engineer any Deliverable or otherwise attempt to learn the source code,
structure, algorithms, or ideas underlying any Deliverable, (ii) rent, lease or
otherwise provide temporary access to any Deliverable, (iii) alter or modify any
Deliverable, or (iv) allow others to do any of the foregoing.     4.3.4 Samsung
acknowledges and agrees that except as specifically provided in this Agreement,
Samsung shall have no other right, title, or interest in any Deliverable,
including the right to copy, distribute, sublicense, or create derivative works,
and shall use the Deliverables solely as permitted under this Agreement. Any
further grant of rights in any Deliverable shall be the subject

 

  Page 6 of 16  



--------------------------------------------------------------------------------





  of a separate license agreement(s) to be negotiated in good faith by the
parties; provided, that, nothing herein shall obligate either party to negotiate
or enter into any such agreement.



5.   NO OBLIGATION/INDEPENDENT DEVELOPMENT

Notwithstanding any other provision of this Agreement or any Services Schedule,
Samsung shall have no obligation to market, sell, sublicense, or otherwise
distribute the Deliverables, either alone or in any Product. Nothing in this
Agreement or any Services Schedule will be construed as restricting HSNS’s
ability to acquire, develop, import, manufacture, market, sell, license,
sublicense, or distribute for itself, or have others acquire, develop, import,
manufacture, market, sell, license, sublicense, or distribute for HSNS, the
Ported Object(s) and/or ported objects performing the same or similar functions
as the Ported Object(s) developed under this Agreement or any Services Schedule.



6.   CONFIDENTIALITY



  6.1 HSNS’s Confidential Information. Samsung shall protect HSNS’s Confidential
Information from unauthorized dissemination and use with the same degree of care
that Samsung uses to protect its own most confidential information, but no less
than commercially reasonable care. Samsung will not use HSNS’s Confidential
Information for purposes other than those necessary to directly further the
purposes of this Agreement. For a period of five (5) years, Samsung will not
disclose to third parties HSNS’s Confidential Information without the prior
express written consent of HSNS. Except as expressly provided in this Agreement,
no ownership or license right is granted in any HSNS Confidential Information.



  6.2 Samsung’s Confidential Information. HSNS shall protect Samsung’s
Confidential Information from unauthorized dissemination and use with the same
degree of care that HSNS uses to protect its own most confidential information,
but no less than commercially reasonable care. HSNS will not use Samsung’s
Confidential Information for purposes other than those necessary to directly
further the purposes of this Agreement. For a period of five (5) years, HSNS
will not disclose to third parties Samsung’s Confidential Information without
the prior express written consent of Samsung. Except as expressly provided in
this Agreement, no ownership or license right is granted in any Samsung
Confidential Information.



  6.3 Additional Terms.



       6.3.1 The obligations of confidentiality set forth in Sections 6.1 and
6.2 above may be amended or supplemented with respect to any Services Schedule
with additional confidentiality obligations and restrictions as expressly set
forth therein.

 

  Page 7 of 16  



--------------------------------------------------------------------------------





       6.3.2 In the event that it is or becomes necessary for any employee,
consultant, contractor, or agent of either party to perform Services under any
Services Schedule at the other party’s facilities, each such employee,
consultant, contractor, and agent shall sign a separate non-disclosure agreement
with such other party relating to disclosures of confidential information
resulting from the performance of such Services at such location.



7.   WARRANTIES; LIMITATION   7.1   HSNS. HSNS represents and warrants that:
(i) it has the full power to enter into this Agreement and grant the license
rights set forth herein; (ii) the Services shall be original to HSNS; and
(iii) the Deliverables will be created by employees or Independent Contractors
of HSNS within the scope of their employment or their agreements, respectively,
and under an obligation to assign any inventions made hereunder or under any
Services Schedule to HSNS.   7.2   Samsung. Samsung represents and warrants
that: (i) it has the full power to enter into this Agreement and make the
assignments set forth herein; (ii) to the best of Samsung’s knowledge, the
Products do not infringe any patent, copyright, trade secret, or other
proprietary right held by any third party; and (iii) any Samsung personnel
assigned to a Porting Team shall be employees or Independent Contractors of
Samsung within the scope of their employment or agreements, respectively, and
under an obligation to assign any inventions made hereunder or under any
Services Schedule to Samsung.   7.3   EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY SERVICES SCHEDULE, ALL WARRANTIES OR CONDITIONS, EITHER EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ANY WARRANTY OF
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR THOSE ARISING FROM A COURSE OF
DEALING OR USAGE OF TRADE, ARE DISCLAIMED, EXCEPT TO THE EXTENT SUCH DISCLAIMERS
ARE HELD TO BE LEGALLY INVALID.   8.   TERMINATION   8.1   Term.  The term of
this Agreement shall commence as of the date hereof and end on the day three
(3) years from such date unless extended by mutual written agreement of the
parties or earlier terminated as provided herein. Services Schedules shall
commence upon the date of complete execution by the parties and shall terminate
upon the completion of Services described therein, unless earlier terminated as
provided herein or therein.   8.2   Termination by Samsung.  Samsung may
terminate this Agreement or any Services Schedule for any reason upon thirty
(30) days prior written notice. Upon receipt of such notice, HSNS will
discontinue all Services set forth in the applicable Service


 

  Page 8 of 16  



--------------------------------------------------------------------------------





    terminated Services Schedule(s) up until the date of receipt of the
termination notice pursuant to the terms of Section 3.2 herein.   8.3  
Termination By Either Party For Cause.  Either party may suspend performance
and/or terminate this Agreement or any Services Schedule immediately upon
written notice at any time if the other party is in material breach of any
material warranty, term, condition or covenant of this Agreement, in the case of
termination of this Agreement, or any Services Schedule, in the case of
termination of any Services Schedule, and fails to cure such breach within
thirty (30) days after receipt of written notice thereof.   8.4   Effect of
Termination. Upon expiration or any termination of this Agreement by either
party (i) all rights and licenses granted by one party to the other party under
this Agreement shall terminate; (ii) Samsung shall return all HSNS Technology,
HSNS Confidential Information, and any Derivative Technology created therefrom,
or certify the destruction of the same to HSNS within ten (10) days; (iii) HSNS
shall return all Samsung Technology, Samsung Confidential Information, and any
Derivative Technology created therefrom, or certify the destruction of the same
to Samsung within ten (10) days; and (iv) all other obligations and rights under
this Agreement shall terminate, except Sections 1, 3, 4, 6, 7, 9, 10, and 11
shall survive termination. Neither party shall be liable to the other for
damages of any sort resulting solely from the termination of this Agreement in
accordance with its terms.   9.   LIMITATION OF LIABILITY

EXCEPT FOR BREACHES OF SECTIONS 4, 6, 7.1, AND 7.2 HEREUNDER, NEITHER PARTY
SHALL BE LIABLE UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY
FOR ANY INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL, OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOSS OF BUSINESS, REVENUE, PROFITS, USE, DATA, OR
OTHER ECONOMIC ADVANTAGE, WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

10.     ARBITRATION



  10.1 Procedure. The parties shall make diligent and reasonable efforts to
amicably settle all disputes, controversies, or differences, which may arise
between the parties hereto, out of or in relation to or in connection with this
Agreement. Upon the occurrence of a dispute between the parties, including,
without limitation, any breach of this Agreement or any obligation relating
thereto, the matter shall be referred first to the managers of HSNS and Samsung
having responsibility for the subject matter of the dispute, or their designees.
The managers, or their designees, as the case may be, shall negotiate in good
faith to resolve such dispute in a mutually satisfactory manner for thirty days.
If such efforts do not result in mutually satisfactory resolution of the
dispute, the matter shall be referred to the chief executive officer of each
party, or their respective designees. The chief executive officers, or their
designees, as the case may be, shall negotiate in good

 

  Page 9 of 16  



--------------------------------------------------------------------------------





  Schedule(s). Samsung will pay for all Services performed by HSNS under any
faith to resolve such dispute in a mutually satisfactory manner for thirty days,
or such longer period of time to which the chief executive officers may agree.
If such efforts do not result in a mutually satisfactory resolution, the dispute
shall be finally settled by arbitration in New York, New York in accordance with
the then-current Commercial Rules of Arbitration of the American Arbitration
Association, and the award of the arbitration shall be final and binding on both
parties. The parties shall use their best efforts to mutually agree upon one
arbitrator provided, however, that if the parties have not done so within ten
days after initiation of arbitration hereunder, or such longer period of time as
the parties have agreed to in writing, then there shall be three arbitrators,
including one nominee of HSNS, one nominee of Samsung, and a third person
selected by said nominees. Judgment upon the award rendered may be entered in
the highest court or forum, state or federal, having jurisdiction; provided,
however, that the provisions of this Section 10 shall not apply to any dispute
or controversy as to which any treaty or law prohibits such arbitration. The
prevailing party shall be entitled to reasonable attorneys’ fees and costs to be
fixed by the arbitrators. At least one arbitrator shall be an attorney with
expertise in intellectual property law and practice and the software arts.



  10.2 Injunctive Relief. Notwithstanding the above, pending the outcome of any
arbitration proceedings, in the event that either party is in breach of, or
threatens to breach, any obligation of confidentiality hereunder, the
non-breaching party shall be entitled to apply to any court having jurisdiction
over the breaching party seeking injunctive relief (interim, interlocutory,
and/or final) to prevent the breaching party from breaching or continuing to
breach any such obligation.



11.   GENERAL



  11.1 Notices.  All notices and requests in connection with this Agreement
shall be deemed given as of the day they are received either by telefacsimile,
messenger, delivery service, or United States Postal Service, postage prepaid,
certified or registered, return receipt requested, and addressed as follows:



  Page 10 of 16

 



--------------------------------------------------------------------------------

      To Samsung:   To HSNS:   Samsung Electronics America   High Speed Net
Solutions, Inc. 105 Challenger Road   434 Fayetteville Street Mall, Suite
Ridgefield Park, NJ 07660   600 Attention: Michael Malcy, VP   Raleigh, NC 27601
    Attention: Gary Ban, COO Phone: (201) 229-4241   Phone: (919) 807-5600 Fax:
(201) 229-4240   Fax: (919) 807-5601 Email: michaelm@sea.samsung.com   Email:
gary.ban@summus.com Copy to:   Copy to:     Pennie & Edmonds, LLP     1155
Avenue of the Americas     New York, NY 10036     Attention: Rory J. Radding
Fax:   Fax: (212) 869-8864



       or to such other address as a party may designate pursuant to this notice
provision.



  11.2 Independent Contractors.  Samsung and HSNS are independent contractors as
to each other, and at no time shall either be deemed to be or hold itself out as
the agent, partner or representative of the other. Nothing in this Agreement
shall be construed to form a joint venture or partnership between the parties.



  11.3 Press Releases.  The parties will cooperate with each other on press
releases and similar communications regarding the non-confidential subject
matter of this Agreement. The content, timing and necessity of any and all press
releases or similar communications will be agreed upon in writing by both
parties prior to any such release or communication.



  11.4 Taxes.  In the event taxes are required to be withheld on payments made
under this Agreement by any U.S. (state or federal) or foreign government,
Samsung may deduct such taxes from the amount owed HSNS and pay them to the
appropriate taxing authority. Samsung shall in turn promptly secure and deliver
to HSNS an official receipt for any taxes withheld. Samsung will use reasonable
efforts to minimize such taxes to the extent permitted under applicable law.
Additionally, Samsung shall promptly provide HSNS with copies of tax
certificates showing that such tax payments have been made by Samsung. Under the
Convention for the Avoidance of Double Taxation between the Republic of Korea
and the U.S. and the Convention and Agreement of Tax Exemption and Reduction
between the Republic of Korea and U.S., engineering support, including, without
limitation, the provision of engineering support services, is not taxable.



  Page 11 of 16

 



--------------------------------------------------------------------------------





  11.5 Governing Law.  This Agreement shall be governed and interpreted in all
respects under the laws of the State of New York, without regard to any
conflicts of law provisions thereof.



  11.6 Assignment.  This Agreement shall be binding upon and inure to the
benefit of each party’s respective successors and lawful assigns; provided,
however, that Samsung may not assign this Agreement, in whole or in part,
without the prior written approval of HSNS. An “assignment” shall be deemed to
include, without limitation, a merger of one party with a third party, whether
or not the party is the surviving entity, any transaction or series of
transactions whereby a third party acquires direct or indirect power to control
the management and policies of the party, whether through the acquisition of
voting securities, by contract, or otherwise, or the sale of more than fifty
(50%) percent of the party’s assets (whether in a single transaction or series
of transactions). Any attempted assignment in violation of this Section 11.6
shall be void and of no effect.



  11.7 Force Majeure. Each party to this Agreement shall be excused from any
performance required of such party hereunder if, and only to the extent, such
performance is rendered impossible or unfeasible due to any catastrophe or other
major event beyond such party’s reasonable control and not due to the fault or
negligence of such party, including, without limitation, war, riot, and
insurrection; laws, proclamations, edicts, ordinances or regulations; strikes,
lockouts or serious labor disputes; floods, fires, explosions, or other natural
disasters. In the event of the occurrence of such a force majeure event, the
party unable to perform shall promptly notify the other party, shall suspend
performance only for such period of time as is necessary as a result of the
force majeure event, and shall use its commercially reasonable best efforts to
resume performance as quickly as possible.



  11.8 Construction.  If any one or more provisions of this Agreement shall be
found to be illegal or unenforceable by a court of competent jurisdiction in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby, provided the surviving
agreement materially comports with the parties’ original intent, and the
remainder of this Agreement will continue in full force and effect. Failure by
either party to enforce any provision of this Agreement will not be deemed a
waiver of future enforcement of that or any other provision. This Agreement has
been negotiated by the parties and their respective counsel and will be
interpreted fairly in accordance with its terms and without any strict
construction in favor of or against either party.



  11.9. Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the Services and all other subject matter
hereof and merges all prior and contemporaneous communications. It shall not be
modified except by a written agreement dated subsequent to the date of this
Agreement and signed on behalf of Samsung and HSNS by their respective duly
authorized representatives.



  Page 12 of 16

 



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date written above.

      HIGH SPEED NET SOLUTIONS, INC.   SAMSUNG ELECTRONICS AMERICA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Bjorn Jawerth   By: Michael Malcy Name (print):Bjorn Jawerth   Name (print):
Michael Malcy Title: Co-CEO   Title: Vice President Date: 8/1/01   Date: 7/27/01



  Page 13 of 16

 



--------------------------------------------------------------------------------



EXHIBIT A

MAINTENANCE PROBLEM SEVERITY AND RESOLUTIONS



1.   Error Reporting. Samsung’s designated technical contact shall promptly
report via e-mail to HSNS all Errors in the Deliverables of which it becomes
aware. Each Error will be classified by the mutual agreement of the Parties as
one of the following:



  1) “Critical” Problem, which prevents or seriously impairs the performance in
accordance with the Specifications of substantially all major functions.



  2) “Severe Impact” Problem which prevents or seriously impairs the performance
in accordance with the Specifications of a major function.



  3) “Degraded Operation” Problem, which disables or impairs the performance in
accordance with the Specifications of a minor function.



2.   Error Correction. During the Initial Support Term and the Extended Support
Term, if applicable, HSNS shall use reasonable efforts to respond to and resolve
(to the extent reasonably possible) Errors reported in accordance with 1 above
as set forth below (for the purposes of this Section, a day refers to a business
day as opposed to calendar day):

                      First Level   Final Level
Critical
  4 Days   4 Days
Severe Impact
  4 Days   5 Days
Degraded Operation
  1 Week   2 Weeks



       “First Level” means providing a patch or work-around which is used as a
temporary fix.



       “Final Level” means providing a patch or work-around, which is a
permanent fix.



  Page 14 of 16

 



--------------------------------------------------------------------------------



SERVICES SCHEDULE 1

REQUIREMENTS

1.0 Requirements for Video Codec.



       [INSERT]

2.0 Requirements for Still Image Codec.



       [INSERT]

PRODUCT.

The Product(s) for which the Ported Object under this Services Schedule 1 is
targeted is (are):

LICENSE FOR TESTING

DELIVERABLES.

1.0 Milestone Deliverables

2.0 Supporting Deliverables

3.0 Document Deliverables



       [INSERT]

SCHEDULE. The Deliverables will be completed and delivered according to the
following schedule.



       [INSERT]

TECHNOLOGY

1.0 HSNS Technology



       [INSERT]

2.0 Samsung Technology



       [INSERT]

PORTING TEAM.

1.0 Porting Location.

2.0 Personnel.

List Of Authorized Company Employees:



       [INSERT]

List Of Authorized Company Independent Contractors (If Any):



       [INSERT]

3.0 Development Tools.



  Page 15 of 16

 



--------------------------------------------------------------------------------



THE FOREGOING SERVICES SCHEDULE 1 IS AGREED TO AND ACCEPTED BY THE PARTIES:

      HIGH SPEED NET SOLUTIONS, INC.   SAMSUNG ELECTRONICS AMERICA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:   By: Name (print):   Name (print): Title:   Title: Date:   Date:



  Page 16 of 16

 